DETAILED ACTION

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-7, 9, 11, 12 and 14-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,403,118 in view of Marten, U.S. Patent Application Publication No. 2016/0286327 (hereinafter Marten).
	Regarding claim 1, the claims of the patent disclose a noise monitoring device, comprising:
	a microphone configured to detect noise proximate the noise monitoring device and derive raw therefrom; and
	a processor configured to determine a noise score based on when a portion of the raw data exceeds a threshold and the noise score is insufficient to reproduce a content of said raw data.

	However the claims of the patent do not teach that the threshold is exceeded during at least one of multiple different time periods, wherein the threshold varies for at least some of the different time periods. All the same, Marten discloses that the threshold is exceeded during at least one of multiple different time periods, wherein the threshold varies for at least some of the different time periods (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the threshold is exceeded during at least one multiple different time periods, wherein the threshold varies for at least some of the different time periods as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten.

	Regarding claim 2, the claims of the patent as modified by Marten disclose the claimed feature.
	
	Regarding claim 3, the claims of the patent disclose the claimed feature.

	Regarding claim 4, the claims of the patent disclose a method of monitoring a location, comprising:
	deriving raw data from noise proximate a noise monitoring device at the location;
	comparing, for a designated period of time, at least a portion of the raw data to a threshold; and
	determining an occurrence of an event at the location based on the comparing. 

	However the claims of the patent do not teach the threshold having a value that varies for different time segments. All the same, Marten discloses the threshold having a value that varies for different time segments (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent with a threshold having a value that varies for different time segments as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten.

	Regarding claim 5, the claims of the patent disclose the claimed feature.

	Regarding claim 6, the claims of the patent disclose the claimed feature.

	Regarding claim 7, the claims of the patent disclose the claimed feature.

	Regarding claim 9, the claims of the patent disclose the claimed feature.

	Regarding claim 11, the claims of the patent disclose the claimed feature.

	Regarding claim 12, the claims of the patent disclose the claimed feature.

	Regarding claim 14, the claims of the patent disclose the claimed feature.

	Regarding claim 15, the claims of the patent as modified by Marten disclose the claimed feature.

	Regarding claim 16, the claims of the patent disclose an analysis/alert engine, comprising:
	a processor to perform operations including:
		determining when at least one noise score indicates generating an alert and determining, when generating the alert is indicates, one or more destination alert devices for sending the alert, wherein the noise score is based on comparing a portion of raw data from noise to a threshold and the noise score is insufficient to reproduce a content of the raw data.

	Still on the issue of claim 16, the claims of the patent do not teach that the threshold varies for different time periods. All the same, Marten discloses that the threshold varies for different time periods (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the threshold varies for different time periods as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten. 
	
	Regarding claim 17, the claims of the patent disclose the claimed feature. 

Regarding claim 18, the claims of the patent as modified by Marten disclose the claimed feature.

	Regarding claim 19, the claims of the patent as modified by Marten disclose the claimed feature.

Regarding claim 20, the claims of the patent as modified by Marten disclose the claimed feature.

3.	Claims 8, 10 and 13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,403,118 in view of Bialk et al, U.S. Patent Application Publication No. 2015/0278690 (hereinafter Bialk).
	Regarding claim 8, the claims of the patent do not teach that the processor is further configured to generate an identifying number corresponding to the noise monitoring device. All the same, Bialk discloses that the processor is further configured to generate an identifying number corresponding to the noise monitoring device (see paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the processor is further configured to generate an identifying number corresponding to the noise monitoring device as taught by Bialk. This modification would have improved the system’s flexibility by allowing for multiple networks in buildings across multiple floors as suggested by Bialk. 

	Regarding claim 10, the claims of the patent do not teach that the noise monitoring device is pluggable into a wall outlet and further includes a power converter configured to provide power for the noise monitoring device from the wall outlet. All the same, Bialk discloses that the noise monitoring device is pluggable into a wall outlet and further includes a power converter configured to provide power for the noise monitoring device from the wall outlet (see paragraph 0029). Therefore, it would have been obvious to one of ordinary skill in the art to modify the claims of the patent wherein the noise monitoring device is pluggable into a wall outlet and further includes a power converter configured to provide power for the noise monitoring device from the wall outlet as taught by Bialk. This modification would have improved the system’s flexibility by allowing for multiple networks in buildings across multiple floors as suggested by Bialk. 

	Regarding claim 13, the claims of the patent do not teach that the comparing anonymizes the noise. All the same, Bialk discloses that the comparing anonymizes the noise (see paragraph 0049). Therefore, it would have been obvious to one of ordinary skill in the art wherein the comparing anonymizes the noise as taught by Bialk. This modification would have improved the system’s convenience by allowing trends to be revealed as suggested by Bialk. 
	
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 4-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk in view of Marten.
	Regarding claim 1, Bialk discloses a noise monitoring device, comprising:
	a microphone configured to detect noise proximate the noise monitoring device and derive raw data therefrom and a processor configured to determine a noise score based on when at least a portion of the raw data exceeds a threshold and the noise score is insufficient to reproduce a content of said raw data (see paragraph 0048 and 0049). 

	Still on the issue of claim 1, Bialk does not teach that the threshold is exceeded during at least one of multiple different time periods, wherein the threshold varies for at least some of the different time periods. All the same, Marten discloses that the threshold is exceeded during at least one of multiple different time periods, wherein the threshold varies for at least some of the different time periods (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bialk wherein the threshold is exceeded during at least one multiple different time periods, wherein the threshold varies for at least some of the different time periods as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten.

	Regarding claim 2, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 4, Bialk discloses a method of monitoring a location, comprising:
	deriving raw data from noise proximate a noise monitoring device at the location (see paragraph 0048);
	comparing for a designated period, at least a portion of the raw data to a threshold (see paragraph 0049); and
	determining an occurrence of an event at the location based on the comparing (see paragraph 0050). 

	Still on the issue of claim 4, Bialk does not teach the threshold having a value that varies for different time segments. All the same, Marten discloses the threshold having a value that varies for different time segments (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bialk with a threshold having a value that varies for different time segments as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten.

	Regarding claim 5, see paragraph 0048 of Bialk.

	Regarding claim 6, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 7, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 8, paragraph 0039 of Bialk.

	Regarding claim 9, see Figure 2 of Bialk.

	Regarding claim 10, see paragraph 0029 of Bialk.

	Regarding claim 11, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 13, see paragraph 0049 of Bialk.

	Regarding claim 14, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 15, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 16, Bialk discloses an analysis/alert engine, comprising:
	a processor to perform operations including:
		determining when at least one noise score indicates generating an alert and determining, when generating the alert is indicated, one or more destination alert devices (see paragraph 0051) for sending the alert, wherein the noise score is based on comparing a portion of raw data from noise to a threshold and the noise score is insufficient to reproduce a content of the raw data (see paragraph 0048 and 0049). 

	Still on the issue of claim 16, Bialk does not teach that the threshold varies for different time periods. All the same, Marten discloses that the threshold varies for different time periods (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Bialk wherein the threshold varies for different time periods as taught by Marten. This modification would have improved the system’s flexibility by allowing the user to set a vacation threshold as suggested by Marten. 

	Regarding claim 17, see paragraph 0051 of Bialk.
	Regarding claim 18, see paragraph 0051 of Bialk.

	Regarding claim 19, Bialk as modified by Marten discloses the claimed feature.

	Regarding claim 20, see paragraph 0008 of Bialk.

Allowable Subject Matter
6.	Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Response to Arguments
7.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Conclusion 
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
October 1, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652